Citation Nr: 0827896	
Decision Date: 08/18/08    Archive Date: 08/28/08

DOCKET NO.  06-36 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
trochanteric bursitis of the right hip

2.  Entitlement to a rating in excess of 10 percent for 
trochanteric bursitis of the left hip.

3.  Entitlement to a rating in excess of 10 percent for 
residuals of a bunionectomy, left great toe.


REPRESENTATION

Appellant represented by:	Maine Veterans' Services


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1973 to October 
1975.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 rating decision of the Regional 
Office (RO) that denied increased ratings for trochanteric 
bursitis of the right hip and left hip and residuals of a 
bunionectomy, left great toe.


FINDINGS OF FACT

1.  The competent medical evidence of record demonstrates 
that the veteran's trochanteric bursitis of the right hip is 
manifested by some limitation of range of motion accompanied 
by pain.

2.  The competent medical evidence of record demonstrates 
that the veteran's trochanteric bursitis of the left hip is 
manifested by some limitation of range of motion accompanied 
by pain.

3.  The competent medical evidence of record demonstrates 
that the veteran's residuals of a bunionectomy, left great 
toe, is manifested by a hallux valgus deformity accompanied 
by pain.




CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
trochanteric bursitis of the right hip have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 
4.71a, Diagnostic Codes 5251, 5252, 5253 (2007).

2.  The criteria for a rating in excess of 10 percent 
trochanteric bursitis of the left hip have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 
4.71a, Diagnostic Codes 5251, 5252, 5253 (2007).

3.  The criteria for a rating in excess of 10 percent for 
residuals of a bunionectomy, left great toe, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. § 4.71a, Diagnostic Code 5280 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b), 73 
FR 23353-56 (April 30, 2008).  The requirements apply to all 
five elements of a service connection claim: veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  For an increased-
compensation claim, section 5103(a) requires, at a minimum, 
that the Secretary notify the claimant that, to substantiate 
a claim, the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Vasquez-Flores v. Peake, 22 Vet. App. 37 (2008). 

VCAA notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).

In this case, in a December 2005 letter, issued prior to the 
decision on appeal, the RO provided notice to the veteran 
regarding what information and evidence is needed to 
substantiate a claim for an increased rating, including 
evidence from medical providers, statements from others who 
could describe their observations of his disability level, 
and his own statements describing the symptoms, frequency, 
severity and additional disablement caused by his 
disabilities.  The letter also advised the veteran as to what 
information and evidence must be submitted by the veteran and 
what information and evidence will be obtained by VA.  In a 
March 2006 letter, the veteran was informed of the necessity 
of providing medical or lay evidence demonstrating the level 
of impairment and the effect that the symptoms have on his 
employment and daily life.  The notice also provided examples 
of pertinent medical and lay evidence that the veteran may 
submit (or ask the VA to obtain) relevant to establishing 
entitlement to a higher rating and an effective date.   In 
addition, the October 2006 statement of the included the 
rating criteria for evaluating the veteran's service-
connected disabilities.  The case was last readjudicated in 
August 2007.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service treatment records, VA outpatient treatment 
reports, VA examination reports and the veteran's testimony 
at a hearing before the RO.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The appellant was notified and aware of 
the evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The veteran was an active 
participant in the claims process by testifying to his 
symptoms and the impact of such on his functioning and 
employment in a hearing before the RO.  He also described his 
limitations to VA examiners.  Thus, he was provided with a 
meaningful opportunity to participate in the claims process 
and has done so.  Any error in the sequence of events or 
content of the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the claimant.  See Sanders, supra.  Therefore, any such error 
is harmless and does not prohibit consideration of this 
matter on the merits.  See Conway, supra; Dingess, supra; see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000); See Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are: 
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods. 

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2007); see also 38 C.F.R. §§ 4.45, 4.59 (2007).


1.  Trochanteric bursitis of the right hip and left hip

The veteran contends that he is entitled to a higher 
evaluation for his right hip disability and his left hip 
disability due to increasing pain.  He is currently rated 
analogously under Diagnostic Code 5252 for both the right and 
left hip, reflecting a limitation of flexion of the thigh, 
limited to 45 degrees.  38 C.F.R. §§ 4.20, 4.71a. Diagnostic 
Code 5252 provides ratings based on limitation of flexion of 
the thigh.  A 10 percent disability rating is for flexion of 
the thigh that is limited to 45 degrees; a 20 percent rating 
is for flexion of the thigh that is limited to 30 degrees; a 
30 percent rating is for flexion of the thigh that is limited 
to 20 degrees; and a 40 percent rating is for flexion of the 
thigh that is limited to 10 degrees.  38 C.F.R. § 4.71a.

Diagnostic Code 5251 provides a 10 percent disability rating 
for limitation of extension of the thigh that is limited to 5 
degrees.  38 C.F.R. § 4.71a.

Diagnostic Code 5253 provides a 10 percent evaluation when 
there is limitation of abduction of the thigh such that the 
legs cannot be crossed or there is limitation of rotation 
such that it is not possible to toe out more than 15 degrees.  
A 20 percent rating requires limitation of abduction with 
motion lost beyond 10 degrees.  38 C.F.R. § 4.71a.

Normal ranges of motion of the hip are from hip flexion from 
0 degrees to 125 degrees, and hip abduction from 0 degrees to 
45 degrees.  38 C.F.R. § 4.71, Plate II.  

In a January 2007 hearing at the RO, the veteran testified 
that he experienced daily pain in both the right and left 
hips for which he took Advil or aspirin.  Within a half hour 
to 45 minutes of sitting he had pain.  He managed an 
appliance store, was on his feet a lot and was planning to 
work part time.  He favored his right leg over his left, 
causing the right hip more pain.  The veteran testified that 
he could force himself to cross one leg in front of the 
other, though he would hurt himself.  Finally, he reported he 
always sat leaning toward his right side and had not 
attempted moving his leg by turning out of his hip, as that 
was painful.  

VA outpatient treatment reports from July 2005 to August 2008 
reflect no findings of a right or left hip disability.  

In a March 2006 VA examination the veteran reported that he 
was able to accomplish his occupation and daily activities 
with discomfort after standing or walking for a prolonged 
period and he drove without restriction.  He had no flare 
ups, though he had a period of pain about 50 percent of each 
day in the lateral hips; the left hip usually worse than the 
right, as he favored the left foot.  He reported stiffness in 
the morning, fatigue and a lack of endurance with standing or 
walking 45 minutes or more.  He did not use assistive devices 
for his hips.  He medicated with Tylenol.  An examination of 
the hips revealed mild tenderness in the left and right 
greater trochanter.  Flexion was 0 to 120 degrees bilaterally 
with no significant discomfort.  Internal rotation was 0 to 
45 degrees bilateral with end point discomfort bilaterally.  
Abduction was 0 to 40 degrees with end point discomfort on 
the left only.  Repetition was not additionally limited by 
pain, fatigue, incoordination or weakness.  The examiner 
determined that it was as likely as not that repetitive 
abduction on the left would be limited from 0 to 30 degrees 
and internal rotation on the left would also be limited to 0 
to 30 degrees, due to pain.  

In a February 2007 examination report, veteran complained of 
pain in the hips, mostly on the right, about 50 percent of 
the day, centralized on the right posterior buttock.  He 
reported stiffness in the morning, fatiguing easily and a 
lack of endurance with standing or prolonged walking.  He did 
not use assistive devices.  An examination of the hips 
revealed an equivalent range of motion bilaterally.  The 
examiner noted that the veteran vehemently resisted all 
motions of both hips.  Flexion bilaterally was from 0 to 120 
degrees with the veteran not allowing additional range of 
motion.  Internal rotation was 20 degrees with bilateral 
motion eventually reaching 30 degrees of internal rotation.  
External rotation was 25 degrees on the right and 20 degrees 
on the left.  On adduction, the veteran could easily cross 
both legs with at least 20 degrees bilaterally available.  
Abduction bilaterally was 40 degrees with the veteran 
continuing to resist any motion beyond 20 degrees.  Bilateral 
extension was 10 degrees.  Repetitive range of motion was 
said to be associated with increasing pain as well as with 
easy fatigability and diminishing endurance.  The examiner 
noted that the performance basically did not appear to be 
affected by repeat motion.  X-rays of both hips were within 
normal limits and joint space was bilaterally well 
maintained.  

The examiner concluded that the veteran's complaints were out 
of proportion with the physical findings; there was no 
significant change since the March 2006 VA examination; and 
that absent trauma, a malunion of the hips was excluded.  
Finally, the examiner noted that in spite of the veteran's 
lack of cooperation in testing, the range of motion of the 
hips demonstrated no significant impairment in mobility.  

Having carefully considered the veteran's contentions in 
light of the evidence of record and the applicable law, the 
Board finds that the veteran's trochanteric bursitis of the 
right hip and left hip are each appropriately evaluated as 10 
percent disabling.  The objective findings of record did not 
reveal flexion limited to 30 degrees, extension limited to 5 
degrees or a limitation of abduction with motion lost beyond 
10 degrees for either the right hip or the left hip that 
would warrant a rating in excess of 10 percent under the 
applicable Diagnostic Codes.  Even considering the veteran's 
subjective complaints of pain and fatigue, the VA 
examinations did not note any additional limitation of motion 
demonstrated upon repetitive motion that would support an 
evaluation in excess of the 10 percent presently assigned.  
In fact, the February 2007 VA examiner noted that in spite of 
the veteran's lack of cooperation in testing, the range of 
motion of the hips demonstrated no significant impairment in 
mobility.  See 38 C.F.R. §§ 4.4.40, 4.45, 4.71a, Diagnostic 
Codes 5251, 5252, 5253; DeLuca v. Brown, 8 Vet. App. 202.  
Therefore the veteran's trochanteric bursitis of the right 
hip and left hip each more nearly approximate the 10 percent 
ratings assigned.  


2.  Residuals of a bunionectomy, left great toe

The veteran contends that his service-connected residuals of 
a bunionectomy, left great toe warrant a higher rating due to 
increased pain.  The Board notes that the veteran is 
currently rated under Diagnostic Code 5280 and is receiving 
the maximum rating for his current disability.  38 C.F.R. § 
4.71a.

Diagnostic Code 5280 provides ratings for unilateral hallux 
valgus.  Unilateral hallux valgus that is severe, if 
equivalent to amputation of great toe is rated 10 percent 
disabling.  Unilateral hallux valgus that has been operated 
upon with resection of metatarsal head is rated 10 percent 
disabling.  38 C.F.R. § 4.71a.

As stated above, the veteran testified in a January 2007 
hearing at the RO, in which he reported that he managed an 
appliance store, was on his feet a lot, and was to begin 
working part time.  He reported that in 2005 his physician at 
the VA recommended surgery for his foot problem and 
prescribed special shoes for him.  The veteran limped during 
the hearing, which he stated began over a year ago.  He 
testified that he could not walk any distance over 50 yards 
without having to stop and could not climb.  

VA outpatient treatment reports from July 2005 to August 2008 
reflect that the veteran was treated for chronic left foot 
pain as a continuing active problem.  In July 2005, a 
musculoskeletal examination revealed a good range of motion, 
tenderness and synovial thickening of the left first 
metatarsophalangeal (MTP) joint.  X-rays of the left foot 
taken in August 2005 reflect no definite interval change and 
diffuse osteopenia was not excluded.  In a September 2005 
podiatry consult, radiographs revealed a mild hallux abducto 
valgus deformity with noted wear at the joint space, range of 
motion was well, and crepitus of the first left MTP joint, 
also with recurrent pain at this joint.  In October 2005, the 
veteran received custom shoes.

A March 2006 VA examination report noted the veteran's 
activities of daily living were fully accomplished and he 
drove without restriction.  The veteran reported over the 
past several years he had increasing pain.  The veteran also 
reported pain in the left foot with weight bearing that 
limits walking and standing and stiffness toward the end of 
the work day.  He used custom shoes with several types of 
inserts.  A physical examination of the left great toe 
revealed a mild hallux valgus with no overlapping.  Range of 
motion of the left great toe was approximately one half 
normal on extension and within normal range on flexion.  
Tenderness was present with palpation of the plantar MTP 
joint and with weight bearing when standing.  The MTP joint 
was minimally enlarged.  Foot and ankle range of motion was 
within normal limits.

In a February 2007 VA examination report, the veteran 
complained that shoe inserts were no longer used as they were 
"no good" and a previous attempt to fit him with shoes 
failed as the shoes were uncomfortable.  A physical 
examination revealed a hallux valgus deformity on the left of 
25 degrees.  The MTP joint on each side was moderately 
enlarged due to mild degenerative changes.  Both feet 
revealed mild splaying.  There was pain on passive motion of 
the left large toe.  The diagnosis rendered was status post 
bunionectomy left great toe with remaining mild left hallux 
valgus and good healing of first MTP joint.

In light of the evidence noted above, the Board finds that 
the veteran's service-connected residuals of a bunionectomy, 
left great toe, is appropriately evaluated as 10 percent 
disabling, as this is the maximum disability rating for a 
hallux valgus and is the same rating assignable for an 
amputation of the great toe without removal of the metatarsal 
head.  

The Board has also considered whether there are other 
appropriate diagnostic codes for application.  However, the 
veteran's service connected disability involves only the left 
great toe, not other areas of his foot, and there is no 
evidence of malunion of the metatarsal bones.  Moreover, 
while mild arthritis of the left great toe was noted, such is 
insufficient to be considered a major joint or group of minor 
joints pursuant to 38 C.F.R. §§ 4.45, 4.71a, Diagnostic Code 
5003.  Thus, there is no diagnostic code which provides for 
an evaluation in excess of 10 percent for the veteran's left 
toe disability based upon the evidence of record.  38 C.F.R. 
§ 4.71a.

In reaching the decisions above, the Board has considered the 
issue of whether the veteran's service-connected trochanteric 
bursitis of the right hip and left hip or residuals of a 
bunionectomy, left great toe, present an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards such that 
referral to the appropriate officials for consideration of an 
extraschedular rating is warranted.  See 38 C.F.R. § 
3.321(b)(1) (2007); Bagwell v. Brown, 9 Vet. App. 337, 338-
339 (1996).  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA 
presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993) ("[R]ating schedule will apply unless 
there are 'exceptional or unusual' factors which render 
application of the schedule impractical.").  Here, the rating 
criteria reasonably describe the veteran's disability level 
and symptomatology for both his hips and his left great toe.  
In this regard, greater evaluations for the hip are assigned 
for greater limitation of motion.  Moreover, the rating 
schedule contemplates severe hallux valgus which is 
equivalent to an amputation of the toe.  Thus, his disability 
picture is contemplated by the rating schedule, and the 
assigned schedular evaluations are, therefore, adequate.  See 
Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, 
referral for extraschedular consideration is not warranted. 

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claims, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

A rating in excess of 10 percent for trochanteric bursitis of 
the right hip is denied.

A rating in excess of 10 percent for trochanteric bursitis of 
the left hip is denied.

A rating in excess of 10 percent for residuals of a 
bunionectomy, left great toe, is denied.


____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


